Title: From Abigail Smith Adams to Sarah Smith Adams, 18 August 1817
From: Adams, Abigail Smith
To: Adams, Sarah Smith


				
					
					Quincy Sunday 2 August 19 1817
				
				This Evening my dear Daughter, will give you a Son, and me a Grandson, whom I have no doubt will prove himself worthy that Relation—He has plead So hard, and appeard so anxious and distrest, that it Should be so, before he again went abroad that I could no longer withhold my assent, and hav Susans Grandfather also joind with me, altho my former objections Still remained the Same. Tomorrow they will Sit out for utica, their first duty being due to you. they would not have taken a time So inconvenient as I fear it will be to my Dear Abbe, if mr Clark could command his own time; but Captain Stuart of the Franklin has kindly given him leave to remain untill the last of August, when he has orders, to join the Ship at Philadelphia. He wishes to take her there with him—but of this we must judge hereafter—I think mr Clark a most estimable young man, after more than a years acquaintance and that he will make Susan a kind tender and affectionate Husband—and I hope She will make him a prudent Discreet and affectionate wife and—Monday morningI feel this morning little able to add to my Letter. the thoughts of parting with one whom I have had from her early years under my care, & who has been the Life and Spirits of the family—is a Serious Subject to me—Years have added to her worth—and  She is daily increasing in amiable qualities—with me She will always find a Home, untill a more Eligible one may be provided for her. may the Heart of her Husband always Rest in her. with every wish for your Health and happiness & that of your daughters—I am ever your affectionate Mother
				
					A Adams
				
				
			